Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 13, 2017

The Court of Appeals hereby passes the following order:

A18D0157. FRANCHESA FAVORS et al. v. ATLANTA INDEPENDENT
    SCHOOL SYSTEM et al.

      Plaintiffs Franchesa Favors and the Atlanta Association of Classified
Employees have filed an application for discretionary review of several trial court
rulings, including the court’s grant of summary judgment to the defendants, in this
action seeking mandamus relief and asserting claims under 42 USC § 1983, the
Georgia Whistleblower Act, the Georgia Open Records Act, and the Georgia Open
Meetings Act. No discretionary application is required, however, as the grant of
summary judgment on any issue or as to any party may be appealed directly under
OCGA § 9-11-56 (h), and this action does not appear to fall within one of the
categories of cases for which a discretionary application is required to seek appellate
review under OCGA § 5-6-35 (a). In addition, any other rulings entered in the case
may be challenged as part of such a direct appeal. See OCGA § 5-6-34 (d); Southeast
Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d 199) (1980).
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. The plaintiffs shall have 10 days from the date of
this order to file a notice of appeal with the trial court, if they have not already done
so. The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.
      We note, however, that the application and supporting materials filed in this
case violate several of this Court’s rules, including the word and page limits of Court
of Appeals Rule 24 (f) (as incorporated into Court of Appeals Rule 31 (g) (1) (i)) and
Court of Appeals Rule 31 (g) (1) (vi). We caution the plaintiffs and their attorney,
Rakesh N. Parekh, that we are empowered to impose sanctions on parties and
attorneys who violate our rules, and any future filings by the plaintiffs or by Parekh
that do so may result in monetary sanctions and/or the dismissal of a motion,
application, or appeal. See, e.g., Court of Appeals Rules 7 (c)-(e), 31 (g) (1) (vi)-
(vii).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/13/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.